     Case 2:20-cv-00980-WBV-DPC Document 112 Filed 10/09/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, KLABERT JOSEPH               *     NO. 2020-CV-980
GUILLOT, JR., and KLABERT JOSEPH          *
GUILLOT, SR.                              *
                      Plaintiffs          *
VERSUS                                    *     JUDGE VITTER
                                          *
ST. TAMMANY PARISH GOVERNMENT,            *
a/k/a ST. TAMMANY PARISH COUNCIL,         *
ST. TAMMANY PARISH SHERIFF’S              *     MAGISTRATE CURRAULT
OFFICE, RANDY SMITH, in his official      *
and individual capacity, RODNEY J.        *
STRAIN, in his official and individual    *
capacity, GREG LONGINO, in his official   *     JURY DEMAND
and individual capacity, and LACEY        *
KELLY, in her official and individual     *
capacity                                  *
                            Defendants    *
******************************************************************************

                              DEFENDANTS’ OPPOSITION TO
                             PLAINTIFFS’ MOTION TO SEVER

       NOW INTO COURT, through undersigned counsel, come Defendants, Sheriff Randy

Smith, Lacey Kelly, Rodney J. Strain, and Greg Longino, each in their official and individual

capacities, and herewith provide the following opposition to the Plaintiffs’ Motion to Sever the

claims of Klabert Joseph Guillot, Jr. (Rec. Doc. # 94):

                                        BACKGROUND

       Plaintiffs filed the instant action on March 22, 2020 in which Plaintiffs allege violations

of their civil rights pursuant to 42 U.S.C. § 1983, the Fourteenth Amendment to the United States

Constitution, and the laws of the State of Louisiana. Plaintiffs’ complaint challenges the

conditions of their pre-trial detainment at the St. Tammany Parish Jail, and in particular,

Plaintiffs have alleged that there is an established policy or practice at the St. Tammany Jail to




                                            Page 1 of 5
      Case 2:20-cv-00980-WBV-DPC Document 112 Filed 10/09/20 Page 2 of 5




keep pre-trial detainees in holding longer than 48 hours, and that this policy or practice has

resulted in overcrowded conditions within the holding cells (Rec. Doc. 1). Plaintiffs have named

as defendants not only the current Sheriff of St. Tammany, Sheriff Randy Smith, and the warden

of the St. Tammany Parish Jail, Lacey Kelly, both of whom were in office at all times relevant to

their detentions, but also Sheriff Smith’s predecessor-in-office, Rodney Strain, as well as Major

Kelly’s predecessor, Greg Longino. Thereafter, Plaintiffs filed a motion to sever Plaintiff,

Klabert Guillot, Jr.’s claims from the instant action.

                                       LAW AND ARGUMENT

        Plaintiff, Klabert Guillot, Jr., chose the timing and venue for this civil action. He chose

to file his claims with two (2) other plaintiffs asserting similar claims against Sheriff Smith and

the other defendants. He chose to file this action knowing that, as the plaintiff, he has the burden

of proof. He chose to file this action knowing that he would be required to give sworn testimony

and otherwise participate in discovery and trial. He chose to file this action with a reasonable

assurance that Sheriff Smith and the other defendants would present a defense to his claims.

        Plaintiff, Klabert Guillot, Jr., does not assert that his voluntary association with the other

plaintiffs in this action is a form of “misjoinder of parties” under FRCP 21 (and Sheriff Smith

along with the other defendants deny such). Similarly, he does not explain how severance of his

claims for separate trial would be convenient, avoid prejudice to Sheriff Smith and the other

defendants, or expedite or economize the action under FRCP 42.

        The issue of severing an action is one that the district court has discretion over if the

action is misjoined or might otherwise cause delay or prejudice.1 While the Fifth Circuit has not




1
 Applewhite v. Reichhold Chems., 67 F. 3d 571 (5th Cir. 1995) citing Mosley v. General Motors Corporation, 497
F. 2d 1330, 1332-33 (8th Cir. 1974).



                                                 Page 2 of 5
         Case 2:20-cv-00980-WBV-DPC Document 112 Filed 10/09/20 Page 3 of 5




formally adopted a test for severance, it has noted that the district courts in this circuit have

settled on a standard that parallels what is used in other circuits. This standard asks

                    (1) whether the claims arise out of the same transaction or
                    occurrence; (2) whether the claims present some common
                    questions of law or fact; (3) whether the settlement of the claims or
                    judicial economy would be facilitated; (4) whether the prejudice
                    would be avoided if severance were granted; and (5) whether
                    different witnesses and documentary proof are required for the
                    separate claims.2

           In the instant case, all of the claims made by Plaintiffs arise out of the same occurrence,

that is the alleged conditions of their confinement, and these claims all present the same

questions of law and fact, that is if the nature of these alleged conditions rise to the level of

constitutional violations. Furthermore, the claims presented by Plaintiffs all rely on the same

witnesses and testimony regarding the conditions of their confinement, therefore settlement and

judicial economy would be best facilitated through common discovery and management by the

same court. In addition, Plaintiffs do not assert they would be prejudiced if severance were not

granted, they merely assert that because Plaintiff Klabert Guillot, Jr. was not able to show

standing regarding a preliminary injunction that he requested, that his claims should therefore be

severed. Plaintiffs assert that Plaintiff Klabert Guillot, Jr.’s interests and potential relief are now

factually distinct, but Plaintiffs fail to give any sort of explanation about how those facts and the

potential relief are different now as compared to the other plaintiffs. Plaintiffs correctly note that

Plaintiff Klabert Guillot, Jr., is the only named plaintiff still in St. Tammany Parish custody but

again fail to explain how that makes a difference regarding the facts of the case or potential

relief.




2
    In re: Rolls Royce Corp., 775 F. 3d 671, 680 (5th Cir. 2014).




                                                       Page 3 of 5
     Case 2:20-cv-00980-WBV-DPC Document 112 Filed 10/09/20 Page 4 of 5




       The fact that Plaintiff, Klabert Guillot, Jr., is currently still incarcerated at the St.

Tammany Parish Jail does, however, have a dispositive impact on his ability to maintain his

cause of action. Specifically, Defendants have filed a motion for summary judgment against

Plaintiff Klabert Guillot, Jr. regarding all of his claims in this matter, and this motion is presently

pending before this Court (R. Doc. 111). Severance at this point would only cause delay in the

hearing of that motion without any discernable benefit to the adjudication of the claims of the

parties. The crux of Defendants’ motion for summary judgment is that Plaintiff Klabert Guillot,

Jr. has failed to exhaust the administrative remedies available to him prior to filing suit, and that

this failure to exhaust requires dismissal of all of his claims. This Court has already ruled that

Plaintiff Klabert Guillot, Jr. failed to exhaust the administrative remedies available to him at the

St. Tammany Parish Jail prior to filing suit (R. Doc. 40 at p. 25), and for this reason, Defendants

respectfully aver that severance would provide no benefit, and that this Court may hear argument

on that issue without prejudice for a second time.

       It would be a substantial burden on Sherriff Smith if Klabert Guillot, Jr.’s claims were

severed and stayed. Sheriff Smith along with the other defendants would have to defend and

potentially go to trial on two cases, incurring substantial expense in doing so and having two

trials further risks affecting witness testimony and availability and would increase defense costs.

Similarly, this Court would be burdened with overseeing two cases, and the public interest in

seeing actions against governmental entities resolved expeditiously would be thwarted. Put

another way, If this Court were to grant the severance that Plaintiffs are requesting, it would

create a second, parallel case with the same facts, witnesses and evidence to no advantage for

either Plaintiff Klabert Guillot, Jr., the defendants or the other plaintiffs. Furthermore, it would




                                              Page 4 of 5
     Case 2:20-cv-00980-WBV-DPC Document 112 Filed 10/09/20 Page 5 of 5




be a poor use of judicial resources and avoid no prejudice to any of the parties. For all these

reasons outlined above, Defendants oppose Plaintiffs’ Motion to Sever.

       In sum, there are simply no “special circumstances” in this action which warrant the

extraordinary relief requested by the Plaintiffs in severing the claims of Klabert Guillot, Jr., as

civil plaintiffs in this action. See SEC v. First Financial Group, Inc., 659 F. 2d 660, 668 (5th Cir.

1981). Should Klabert Guillot, Jr., wish to rid himself of the burdens inherent in civil litigation,

he can easily do so by dismissing his case. In either event, Defendants respectfully request that

Plaintiffs’ Motion to Sever the claims of Klabert Guillot, Jr., be denied.

                                      Respectfully submitted,

                                      MILLING BENSON WOODWARD L.L.P.

                                      s/ Chadwick W. Collings_____________________
                                      CHADWICK W. COLLINGS, T.A.                     # 25373
                                      LAUREN A. WILLIAMS                             # 37917
                                      68031 Capital Trace Row
                                      Mandeville, Louisiana 70471
                                      Telephone: (985) 292-2000
                                      Facsimile:   (985) 292-2001
                                      ccollings@millinglaw.com
                                      Counsel for Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on October 9,

2020, by using the CM/ECF system, which system will send a notice of electronic filing to

appearing parties in accordance with the procedures established.



                                  __s/ Chadwick W. Collings__
                                     Chadwick W. Collings




                                             Page 5 of 5
